TYLER, J.
By the contract the plaintiffs agreed to sell and convey the farm to the defendant for twelve hundred dollars. By the same writing they leased it to him for an annual rent of one hundred dollars with permission to enter *358upon and occupy it so long as he performed his part of the conditions. It further provided that when he had paid five hundred dollars in annual rent, with annual interest from the date of the contract, the rent so paid should be applied on the contract price, and the plaintiffs should then convey the farm to him, he giving them his note secured by mortgage for the remaining seven hundred dollars. The defendant might also cut wood and .timber on the farm, provided he applied the avails thereof in payment of the twelve hundred dollars. To this end the plaintiffs were to have a lien on all wood and timber so cut. The defendant also gave a lien to the plaintiffs on all his annual crops as security for the payment of the rent. He agreed to use and improve the premises in a husband-like manner, keep the buildings in repair and keep them insured for the plaintiffs’ benefit, pay the taxes, and in default, to surrender the premises and all his rights to the same to the plaintiffs. These were stipulations contained in the contract.
The defendant’s counsel contend that the avails of wood and timber stood precisely like the five hundred dollars paid as rent; that both were to be reckoned as payments towards the contract price of the farm, and therefore that the ninety-six dollars and twenty-one cents received from the sale of wood and lumber and paid over to the plaintiffs, and the thirty-seven dollars and fifty cents worth of wood which the plaintiffs took and applied to their own use, more than paid the rent and taxes that were due when the suit was bought. This contention cannot be maintained for the reason thatthe annual rent was not to be treated as a payment on the twelve hundred dollars until it amounted to five hundred dollars. If the defendant had paid his rent for any number of years (less than five and then ceased payment, he could not have claimed that the amount then paid should be applied on the twelve hundred dollars. It was not until rent had been paid for five years and to the amount of five hundred dollars, *359and annual interest had been paid on the five hundred dollars, that it was to be applied on the contract price.
It was in this view that the court below held that the ninety-six dollars and twenty-one cents could not be applied in payment of the overdue rent. It'could not have held otherwise when it was found that it was understood by the parties that it should be applied on the contract price of the farm, and that the defendant took a receipt from the plaintiffs specifying that it was to be so applied. Therefore this sum and the thirty-seven dollars and fifty cents will be applicable on the seven hundred dollars at the termination of the five years’lease, provided the defendant has performed his part of the contract.

Judgment affirmed.